DETAILED ACTION
Status of Claims
	This action is in response to the amendments to application 16/049.437 filed on 03/24/2021. Claims 1, 5-9, 13-17 and 19-20 are pending and have been examined in this office action, claims 1, 9, and 17 have been amended and claims 21 and 22 have been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Independent Claims 1, 9, and 17
Applicant's arguments filed 10/20/2020 have been fully considered but they are not persuasive. Regarding claims 1, 9, and 17 Applicant argues the amended claims to include the limitations previously set forth to teach claims 2-3, 10-11, and 18 to suggest “wherein when the second computer in the window control unit determines that the serial communication works properly, the second computer prioritizes the second signal from the first computer…” overcomes the previously cited references Howie in view of Noro as well as the secondary reference Takahara which was cited to teach dependent claims 2-3 and 10-11. Applicant argues that Takahara fails to explicitly teach this prioritization of a microcomputer in the driver seat unit over the signal from a window switch in the driver seat unit, and the reverse prioritization of the microcomputer over the window switch. Examiner respectfully disagrees. Takahara specifically teaches an instant where failed communication occurs between the window motor (301) and an Therefore, in the event of data errors such as failure to receive external command data ASU, ASD (RRU, RRD, RLU, RLD) and invalidation of data due to communications line 9 failure, communication anomaly or noise, even when the communications line is a single line rather than a dual line and no backup line is provided, it is still possible to open or close the window by the operation of the window switch 305.) Takahara teaches ignoring the failed signal generated by the first computer, specifically an external command data line generated by the microcomputer associated with driver’s side, as shown in Fig. 1 #307A, and instead relies on communication from a windows switch directly to the microcomputer associated with that window position, as shown in Fig. 9 #305, of Takahahra. This is an obvious implementation of the disclosed invention which is a mere rearrangement of parts.
Furthermore, the Applicant argues the previously cited reference, Takahashi et al. U.S. Pub. No. 2008/0100241 (“Takahashi”), fails to disclose the added limitation wherein the system “closes the vehicle window based on the first signal by a first predetermined amount while the window switch is turned on regardless of the switch operated amount with the first switch operation”. Applicant argues that Takahashi fails to teach where the switch is turned on regardless of the switch operation amount. Examiner respectfully disagrees. Takahashi specifically teaches two different operations where an operation amount is either within a threshold or exceeds said threshold, thus regardless of the operation amount, the vehicle window is closed by a predetermined amount regardless of the operation amount. Examiner suggests, provided that there is corresponding support in the specification in accordance with §112(a), .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Howie et al. U.S. Patent No. 5,543,692 (“Howie”) in view of Noro et al. U.S. Patent No. 7,145,299 (“Noro”), Takahara et al. U.S. Patent No. 5773942 (“Takahara”), and Takahashi et al. U.S. Pub. No. 2008/0100241 (“Takahashi”).
Regarding claim 1 as best understood, Howie discloses a vehicle window control system comprising: 
a window switch in a switch panel that generates a first signal, (see at least [col. 3, line 9-10] the signal on line 42 from the up/down window switch…)
a first computer in the switch panel that reads a state of the window switch and generates a second signal, and (see at least [col. 3, line 8-16] A microcomputer 70 monitors the signal on line 32 from the vehicle ignition switch 30, the signal on line 42 from the up/down window switch, the signal on line 62 from the motor current measuring circuit 60, and the signal on line 66 from the motor position measuring circuit 64. The microcomputer 70 generates control signals on lines 72, 74 in response to the signals on lines 32, 42, 62, 66.)
a second computer in a window control unit that controls movement of the vehicle window based on either the first signal or the second signal from the window switch in the switch panel or the second signal from the first computer in the switch panel, (see at least [col. 3, line 24-32] The control signals on lines 72, 74 from the microcomputer 70 are applied to a relay control circuit 80 to control operation of the rely control circuit 80. When the control signal online 72 is applied to the relay control circuit 80, the relay control circuit 80 connects AC power to power lines. 82, 84 which are applied to the motor 20. The motor 20 turns in a direction which moves the vehicle window 28 to the lower limit position.)
wherein the second computer receives the second signal from the first computer through serial communication and (see at least [col. 3, line 12-14] The microcomputer 70 is electrically connected with an external memory 78 via bus lines 76.)
Howie fails to explicitly disclose the sending and receiving of the first signal from the window switch through a hard wire. 
However, Noro teaches the first signal from the window switch through a hardwire (see at least [col. 4, line 40-41] As shown in FIG. 3, the master controller MC and each slave controller 29 are connected by a, single signal wire S.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howie to incorporate the teachings of Noro where the disclosed system includes a first signal in hardwire communication with the window switch. Doing so allows for a dual control system to control the position of the vehicle window. 
Howie in view of Noro fail to explicitly disclose a system to prioritize a second signal over a first signal when determining serial communication is working properly.
However, Takahara teaches a system wherein when the second computer in the window control unit determines that the serial communication works properly, the second computer prioritizes the second signal from the first computer in the switch panel over the first signal from the window switch in the switch panel and closes the window based on the second signal by a switch operated amount from a first switch operation of the window switch, and wherein when the second computer in the window control unit determines that the serial communication fails, the second computer prioritizes the first signal from the window switch in the switch panel over the second signal from the first computer in the switch panel (see at least [col. 3, line 36-66] With this invention, because, when a data error occurs in the external command data ASU, ASD (RRU, RRD, RLU, RLD) received from outside through the communications line 9, the external command data reference inhibit means 307A inhibits the generation of the drive signal PUO, PDO for the power window motor 301 based on the external command data ASU, ASD (RRU, RRD, RLU, RLD), the drive signal PUO, DO is generated based only on the internal command data PDU, PDD internally produced by the operation of the window switch 305 while the data error exists.
Therefore, in the event of data errors such as failure to receive external command data ASU, ASD (RRU, RRD, RLU, RLD) and invalidation of data due to communications line 9 failure, communication anomaly or noise, even when the communications line is a single line rather than a dual line and no backup line is provided, it is still possible to open or close the window by the operation of the window switch 305.)
Thus, Howie and Noro in view of Takahara disclose a system for controlling a vehicle window through a window switch and computers based on signal generation and receiving, and determining if the serial communication of signals is working properly. Takahara teaches a system for controlling a vehicle window based on determining if serial communication is in a failure state, and using an alternate method to transfer the data or signal. Takahara teaches ignoring the failed signal generated by the first computer, specifically an external command data line generated by the microcomputer associated with driver’s side, as shown in Fig. 1 #307A, and instead relies on communication from a windows switch directly to the microcomputer associated with that window position, as shown in Fig. 9 #305, of Takahahra. This is an obvious implementation of the disclosed invention which is a mere rearrangement of parts.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howie and Noro in view of Takahara to incorporate further teachings of Takahara to determine if serial communication is in a state of failure and prioritizing the first signal if the condition is met. Doing so allows for more stable and efficient controlling of the vehicle window through the switch.
Manual open is a state in which a pushed amount of the operation switch 5a is within a constant range and automatic open is a state in which the pushed amount of the operation switch 5a exceeds the constant range. Manual close is a state in which a pulled amount of the operation switch 5a is within a constant range and automatic close is a state in which the pulled amount of the operation switch 5a exceeds the constant range. The operation unit 5 inputs three logic signals, open signal, close signal and automatic signal, which change according to the operation state of the operation switch 5a, to the control unit 2. The control unit 2 determines the operation state of the operation switch 5a from the three logic signals of open signal, close signal, and automatic signal.)
Thus, Howie in view of Noro and Takahara disclose a system for controlling a vehicle window using a switch and control unit for generating and receiving signals to close the window by a predetermined amount, as stated above in claim 4. Takahashi teaches a system for closing the vehicle window where the switch is turned on regardless of the switch operation amount.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howie in view of Noro and Takahara to incorporate the teachings of Takahashi for closing the vehicle window where the switch is turned on regardless of the switch operation amount. Doing so allows for easier and more predictable operation of the vehicle window.

Regarding claim 6 as best understood, Howie in view of Noro and Takahara disclose the system as stated above in claim 1, to control a vehicle window using a switch and signal generation and communication using computers, and closing the window by a predetermined amount when turning the switch. Howie fails to explicitly disclose a system that closes the vehicle window based on the second signal by a certain amount with a certain switch operation and based on the first signal by the predetermined amount which is less than the certain amount with the same switch operation as the certain switch operation.
However, Takahashi teaches the vehicle window control system according to claim 1, the second computer closes the vehicle window based on the first signal by the first predetermined amount which is less than the switch operated amount with the first switch operation (see at least [¶ 0042] Manual open is a state in which a pushed amount of the operation switch 5a is within a constant range and automatic open is a state in which the pushed amount of the operation switch 5a exceeds the constant range. Manual close is a state in which a pulled amount of the operation switch 5a is within a constant range and automatic close is a state in which the pulled amount of the operation switch 5a exceeds the constant range. The operation unit 5 inputs three logic signals, open signal, close signal and automatic signal, which change according to the operation state of the operation switch 5a, to the control unit 2. The control unit 2 determines the operation state of the operation switch 5a from the three logic signals of open signal, close signal, and automatic signal.)
Thus, Howie in view of Noro and Takahara disclose a system for controlling a vehicle window using a switch and control unit for generating and receiving signals to close the window by a predetermined amount, as stated above in claim 4. Takahashi teaches a method for 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howie in view of Noro and Takahara to incorporate the teachings of Takahashi to close the window to a certain amount more than the predetermined amount using a switch operation. Doing so allows for easier and more predictable operation of the vehicle window.

Regarding claim 9 as best understood, Howie teaches a vehicle window control method comprising: 
obtaining a second signal through a serial communication from a first computer in the switch panel that reads a state of the window switch, and (see at least [col. 3, line 8-16] A microcomputer 70 monitors the signal on line 32 from the vehicle ignition switch 30, the signal on line 42 from the up/down window switch, the signal on line 62 from the motor current measuring circuit 60, and the signal on line 66 from the motor position measuring circuit 64. The microcomputer 70 generates control signals on lines 72, 74 in response to the signals on lines 32, 42, 62, 66.)Serial No.: 16/049,437Response to Office Action dated August 20, 2020 
closing a vehicle window based on either the first signal from the window switch in the switch panel or the second signal from the first computer in the switch panel, (see at least [col. 3, line 24-32] The control signals on lines 72, 74 from the microcomputer 70 are applied to a relay control circuit 80 to control operation of the relay control circuit 80. When the control signal online 72 is applied to the relay control circuit 80, the relay control circuit 80 connects AC power to power lines. 82, 84 which are applied to the motor 20. The motor 20 turns in a direction which moves the vehicle window 28 to the lower limit position.)
Howie fails to explicitly disclose the sending and receiving of the first signal from the window switch through a hard wire. 
However, Noro teaches obtaining a first signal through a hardwire from a window switch (see at least [col. 4, line 27-36] As shown in FIG. 2, the other window system supports closing and opening the door windows by the seats other than the driver seat. The switch action to the master controller box 1 sends UP or DOWN current signals to slave controllers 12, 13 and 14 through the signal wire S then the slave controllers 29 Supply current to the motors 20, 21 and 22 so that the window glasses FL, RL and RR as the window glass FR by the driver assistant seat, the rear left seat and the rear right seat are closed or opened by the regulators 24, 25 and 26 installed in the front left door, the rear left door and the rear right door, respectively.)
Thus, Howie discloses a method for generating a signal for vehicle window control through serial communication with a window switch. Noro teaches a method for vehicle window control through hard-wire communication.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howie to incorporate the teachings of Noro where the disclosed system includes a first signal in hardwire communication with the window switch. Doing so allows for a dual control system to control the position of the vehicle window. 
Howie in view of Noro fail to explicitly disclose a method to prioritize a second signal over a first signal when determining serial communication is working properly.
With this invention, because, when a data error occurs in the external command data ASU, ASD (RRU, RRD, RLU, RLD) received from outside through the communications line 9, the external command data reference inhibit means 307A inhibits the generation of the drive signal PUO, PDO for the power window motor 301 based on the external command data ASU, ASD (RRU, RRD, RLU, RLD), the drive signal PUO, DO is generated based only on the internal command data PDU, PDD internally produced by the operation of the window switch 305 while the data error exists.
Therefore, in the event of data errors such as failure to receive external command data ASU, ASD (RRU, RRD, RLU, RLD) and invalidation of data due to communications line 9 failure, communication anomaly or noise, even when the communications line is a single line rather than a dual line and no backup line is provided, it is still possible to open or close the window by the operation of the window switch 305.)
Thus, Howie and Noro in view Takahara disclose a method for controlling a vehicle window through a window switch and computers based on signal generation and receiving, and determining if the serial communication of signals is working properly. Takahara teaches a method for controlling a vehicle window based on determining if serial communication is in a 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howie and Noro in view of Takahara to incorporate further teachings of Takahara to determine if serial communication is in a state of failure and prioritizing the first signal if the condition is met. Doing so allows for more stable and efficient controlling of the vehicle window through the switch.
Furthermore, Takahahra fails to explicitly disclose a method for closing the vehicle window where the switch is turned on regardless of the switch operation amount. However, Takahashi teaches a method that closes the vehicle window based on the first signal by a first predetermined amount while the window switch is turned on regardless of the switch operated amount with the first switch operation (see at least [¶ 0042] Manual open is a state in which a pushed amount of the operation switch 5a is within a constant range and automatic open is a state in which the pushed amount of the operation switch 5a exceeds the constant range. Manual close is a state in which a pulled amount of the operation switch 5a is within a constant range and automatic close is a state in which the pulled amount of the operation switch 5a exceeds the constant range. The operation unit 5 inputs three logic signals, open signal, close signal and automatic signal, which change according to the operation state of the operation switch 5a, to the control unit 2. The control unit 2 determines the operation state of the operation switch 5a from the three logic signals of open signal, close signal, and automatic signal.)
Thus, Howie in view of Noro and Takahara disclose a method for controlling a vehicle window using a switch and control unit for generating and receiving signals to close the window by a predetermined amount, as stated above in claim 4. Takahashi teaches a method for closing the vehicle window where the switch is turned on regardless of the switch operation amount.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howie in view of Noro and Takahara to incorporate the teachings of Takahashi for closing the vehicle window where the switch is turned on regardless of the switch operation amount. Doing so allows for easier and more predictable operation of the vehicle window.

Regarding claim 14 as best understood, Howie in view of Noro and Takahara disclose the method as stated above in claim 9, to control a vehicle window using a switch and signal generation and communication using computers, and closing the window by a predetermined amount when turning the switch. Howie, Noro, and Takahara in view of Varga fail to explicitly disclose a method that closes the vehicle window based on the second signal by a certain amount with a certain switch operation and based on the first signal by the predetermined amount which is less than the certain amount with the same switch operation as the certain switch operation.
However, Takahashi teaches the vehicle window control method according to claim 9, further comprising: amount which is less than the Manual open is a state in which a pushed amount of the operation switch 5a is within a constant range and automatic open is a state in which the pushed amount of the operation switch 5a exceeds the constant range. Manual close is a state in which a pulled amount of the operation switch 5a is within a constant range and automatic close is a state in which the pulled amount of the operation switch 5a exceeds the constant range. The operation unit 5 inputs three logic signals, open signal, close signal and automatic signal, which change according to the operation state of the operation switch 5a, to the control unit 2. The control unit 2 determines the operation state of the operation switch 5a from the three logic signals of open signal, close signal, and automatic signal.)
Thus, Howie in view of Noro and Takahara disclose a method for controlling a vehicle window using a switch and control unit for generating and receiving signals to close the window by a predetermined amount, as stated above in claim 9. Takahashi teaches a method for controlling the window and closing the window by a certain amount more than the predetermined amount using a switch operation.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howie in view of Noro and Takahara to incorporate the teachings of Takahashi to close the window to a certain amount more than the predetermined amount using a switch operation. Doing so allows for easier and more predictable operation of the vehicle window.

Claim 5 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Howie in view of Noro, Takahara, and Takahashi as applied to claim 1 above, and further in view of Varga et al. U.S. Pub. No. 2004/0154904 (“Varga”).
Regarding claim 5 as best understood, Howie in view of Noro, Takahara, and Takahashi disclose the system as stated above in claim 1, to control a vehicle window using a switch and 
However, Varga further teaches the vehicle window control system according to claim 1, wherein the second computer closes the vehicle window by another predetermined amount when the window switch is turned off and then is turned on again, after the second computer closes the vehicle window by the predetermined amount (see at least [0039] Yet another method of translating windows is shown in FIG. 9. To vent an interior of a vehicle 100 a driver first makes window Selections. A pressing of one or more window keys 210, 212, 214, and/or 216 selects the windows to be vented at act 902. Once selected, activating the vent key 224 simultaneously raises or lowers the selected windows to a discrete pre-selected position at act 904. In one exemplary embodiment, the selected windows will open to about 25 millimeters.)
Thus, Howie in view of Noro, Takahara, and Takahashi in view of Varga disclose a system for controlling a vehicle window using a switch and control unit for generating and receiving signals to close the window by a predetermined amount, as stated above in claim 4. Varga further teaches a system to close the window by another predetermined amount. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howie in view of Noro, Takahara, and Takahashi to incorporate the teachings of Varga to close the vehicle window by another predetermined amount. Doing so allows for easier and more predictable operation of the vehicle window.

Regarding claim 13 as best understood, Howie in view of Noro, Takahara, and Takahashi disclose the method as stated above in claim 12, to control a vehicle window using a switch and signal generation and communication using computers, and closing the window by a second predetermined amount when turning the switch. Howie fails to explicitly disclose a method to close the vehicle window by another predetermined amount when the window switch is turned off and on again, after the second computer closes the vehicle window by the predetermined amount.
However, Varga teaches the vehicle window control method according to claim 9, further comprising: closing the vehicle window by a second predetermined amount when the window switch is turned off and then is turned on again, after closing the vehicle window by the first predetermined amount (see at least [0039] Yet another method of translating windows is shown in FIG. 9. To vent an interior of a vehicle 100 a driver first makes window Selections. A pressing of one or more window keys 210, 212, 214, and/or 216 selects the windows to be vented at act 902. Once selected, activating the vent key 224 simultaneously raises or lowers the selected windows to a discrete pre-selected position at act 904. In one exemplary embodiment, the selected windows will open to about 25 millimeters.)
Thus, Howie in view of Noro, Takahara, and Takahashi disclose a method for controlling a vehicle window using a switch and control unit for generating and receiving signals to close the window by a predetermined amount, as stated above in claim 9. Varga further teaches a method to close the window by another predetermined amount. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howie in view of Noro .

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Howie in view of Noro, Takahara, and Takahashi as applied to claim 1 and 9 above, and further in view of Iwasa et al. U.S. Pub No. 2018/0152579 (“Iwasa”).
Regarding claim 7 as best understood, Howie in view of Noro, Takahara, and Takahashi disclose a vehicle window control system as stated above in claim 1, to generate and receiving a signal for controlling a vehicle window and prioritize a second signal over a first signal when serial communication is working properly. Howie fails to explicitly disclose a system to determine if serial communication is working properly based on receiving the first and second signals or only receiving the first signal.
However, Iwasa teaches the vehicle window control system according to claim 1, wherein the second computer determines whether the serial communication works or not based on whether the second computer receives both the first signal and the second signal or the second computer receives only the first signal (see at least [0049] The communication failure detection unit 111 detects a communication failure that occurs in the first communication channel 60, which uses the software communication between the control device 100 and the main device 200. For example, the communication failure detection unit 111 determines that the communication failure occurs, when the communication control unit 101 has not received a signal for a predetermined time since the last time a signal was received, or when a predetermined time has passed without receiving a signal since the communication control unit 101 sent a predetermined signal to the main device 200.)
Thus, Howie and Noro, Takahara, and Takahashi disclose a system for controlling a vehicle window through a window switch and computers based on signal generation and receiving, and determining if the serial communication of signals is working properly. Iwasa teaches a system to determine if serial communication is working properly based on successful receiving of generated signals.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howie and Noro, Takahara, and Takahashi to incorporate further teachings of Iwasa to check for serial communication failure in the system. Doing so allows for failure detection and more stable control of vehicle control system. 

Regarding claim 15 as best understood, Howie in view of Noro, Takahara, and Takahashi disclose a vehicle window control system as stated above in claim 10, to generate and receiving a signal for controlling a vehicle window and prioritize a second signal over a first signal when serial communication is working properly. Howie fails to explicitly disclose a system to determine if serial communication is working properly based on receiving the first and second signals or only receiving the first signal.
However, Iwasa teaches the vehicle window control method according to claim 9, further comprising: determining whether the serial communication fails or not based on whether both the first signal and the second signal are received or only the first signal is received (see at least [0049] The communication failure detection unit 111 detects a communication failure that occurs in the first communication channel 60, which uses the software communication between the control device 100 and the main device 200. For example, the communication failure detection unit 111 determines that the communication failure occurs, when the communication control unit 101 has not received a signal for a predetermined time since the last time a signal was received, or when a predetermined time has passed without receiving a signal since the communication control unit 101 sent a predetermined signal to the main device 200.)
Thus, Howie in view of Noro, Takahara, and Takahashi disclose a method for controlling a vehicle window through a window switch and computers based on signal generation and receiving, and determining if the serial communication of signals is working properly. Iwasa teaches a method to determine if serial communication is working properly based on successful receiving of generated signals.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howie in view of Noro and Takahara to incorporate further teachings of Iwasa to check for serial communication failure in the system. Doing so allows for failure detection and more stable control of vehicle control system. 

Claim 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Howie in view of Noro, Takahara, and Takahashi as applied to claim 1 above, and further in view of Newman et al. U.S. Pub No. 2011/0160935 (“Newman”).
Regarding claim 8 as best understood, Howie in view of of Noro, Takahara, and Takahashi disclose the system as stated above in claim 4, to control a vehicle window using a switch and signal generation and communication using computers, and closing the window by a 
However, Newman teaches the vehicle window control system according to claim 1, wherein the second computer receives a signal indicating whether a vehicle ignition switch or a vehicle main switch is turned on or off and the second computer closes the vehicle window in response to either the first signal or the second signal only when second computer detects that the vehicle ignition switch or the vehicle main switch is on (see at least [¶ 0050] Controller 3 receives an ignition input signal 40 from the vehicle while the vehicle is in operation (e.g., while the vehicle is running or when the vehicle battery is on). Control system 11 remains active for a predetermined time after ignition signal 40 is off to permit the operator to close or adjust the position of window 2.)
Thus, Howie in view of of Noro, Takahara, and Takahashi disclose the system to control a vehicle window using a switch and signal generation and communication using computers, and closing the window by a predetermined amount when turning the switch. Newman teaches a system for receiving a signal when the vehicle ignition switch or main switch turns on and closes the window in response to detecting the vehicle ignition switch or vehicle main switch turns on.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howie in view of of Noro, Takahara, and Takahashi to incorporate the teachings of Newman to close the vehicle window in response to detecting the vehicle ignition switch or vehicle main switch turns on. Doing so allows for easier and faster operation of the vehicle window as soon as the vehicle ignition or main switch is turned on.

Regarding claim 16 as best understood, Howie in view of Noro, Takahara, and Takahashi disclose a vehicle window control system as stated above in claim 9, to generate and receiving a signal for controlling a vehicle window. Howie fails to explicitly disclose a method for receiving a signal when the vehicle ignition switch or main switch turns on and closes the window in response to detecting the vehicle ignition switch or vehicle main switch turns on.
However, Newman teaches the vehicle window control method according to claim 9, further comprising: obtaining a signal indicating whether a vehicle ignition switch or the vehicle main switch is turned on or off, and closing the vehicle window in response to either the first signal or the second signal only when the vehicle ignition switch or the vehicle main switch is detected to be on (see at least [0050] Controller 3 receives an ignition input signal 40 from the vehicle while the vehicle is in operation (e.g., while the vehicle is running or when the vehicle battery is on). Control system 11 remains active for a predetermined time after ignition signal 40 is off to permit the operator to close or adjust the position of window 2.)
Thus, Howie in view of Noro, Takahara, and Takahashi disclose the system to control a vehicle window using a switch and signal generation and communication using computers. Newman teaches a system for receiving a signal when the vehicle ignition switch or main switch turns on and closes the window in response to detecting the vehicle ignition switch or vehicle main switch turns on.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howie in view of Noro, Takahara, and Takahashi to incorporate the teachings of Newman to close the vehicle window in response to detecting the vehicle ignition switch or vehicle main switch turns on. Doing so .

Claim 17 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Howie in view of Takahara and Takahashi.
Regarding claim 17 as best understood, Howie teaches a vehicle window control system comprising:
a window switch in a switch panel that generates a first signal, (see at least [col. 3, line 9-10] the signal on line 42 from the up/down window switch,)
a first computer in the switch panel that reads a state of the window switch and generates a second signal, and 17H1181227US01(see at least [col. 3, line 8-16] A microcomputer 70 monitors the signal on line 32 from the vehicle ignition switch 30, the signal on line 42 from the up/down window switch, the signal on line 62 from the motor current measuring circuit 60, and the signal on line 66 from the motor position measuring circuit 64. The microcomputer 70 generates control signals on lines 72, 74 in response to the signals on lines 32, 42, 62, 66.)
a second computer in a window control unit that controls movement of the vehicle window based on either the first signal from the window switch or the second signal from the first computer in the switch panel, (see at least [col. 3, line 24-32] The control signals on lines 72, 74 from the microcomputer 70 are applied to a relay control circuit 80 to control operation of the relay control circuit 80. When the control signal online 72 is applied to the relay control circuit 80, the relay control circuit 80 connects AC power to power lines. 82, 84 which are applied to the motor 20. The motor 20 turns in a direction which moves the vehicle window 28 to the lower limit position.)
Howie fails to explicitly disclose a method where the second computer prioritizes one signal over another when the first computer fails.
However, Takahara teaches the system wherein when the second computer in the window control unit determines that the first computer in the switch panel works properly, the second computer prioritizes the second signal from the first computer in the switch panel over the first signal from the window switch in the switch panel and the second computer closes the vehicle window based on the second signal from the first computer by a switch operated amount from a first switch operation of the window switch, andSerial No.: 16/049,437 Response to Office Action dated August 20, 2020wherein when the second computer in the window control unit determines that the first computer in the switch panel fails, the second computer prioritizes the first signal from the window switch in the switch panel over the second signal from the first computer in the switch panel (see at least [col. 3, line 36-66] With this invention, because, when a data error occurs in the external command data ASU, ASD (RRU, RRD, RLU, RLD) received from outside through the communications line 9, the external command data reference inhibit means 307A inhibits the generation of the drive signal PUO, PDO for the power window motor 301 based on the external command data ASU, ASD (RRU, RRD, RLU, RLD), the drive signal PUO, DO is generated based only on the internal command data PDU, PDD internally produced by the operation of the window switch 305 while the data error exists.
Therefore, in the event of data errors such as failure to receive external command data ASU, ASD (RRU, RRD, RLU, RLD) and invalidation of data due to communications line 9 failure, communication anomaly or noise, even when the communications line is a single line rather than a dual line and no backup line is provided, it is still possible to open or close the window by the operation of the window switch 305.)
Thus, Howie discloses a method for generating a signal for vehicle window control through serial communication with a window switch. Takahara teaches a method for prioritizing one signal over another when failure in a vehicle computing method fails. Takahara teaches ignoring the failed signal generated by the first computer, specifically an external command data line generated by the microcomputer associated with driver’s side, as shown in Fig. 1 #307A, and instead relies on communication from a windows switch directly to the microcomputer associated with that window position, as shown in Fig. 9 #305, of Takahahra. This is an obvious implementation of the disclosed invention which is a mere rearrangement of parts.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howie to incorporate the teachings of Takahara to prioritize the first signal over the second when the first computer fails. Doing so allows for a failsafe method for operating a vehicle window switch controller.
Furthermore, Takahahra fails to explicitly disclose a system for closing the vehicle window where the switch is turned on regardless of the switch operation amount. However, Takahashi teaches a method wherein the second computer closes the vehicle window based on the first signal by a predetermined while the window switch is turned on regardless of the switch operated amount with the first switch operation (see at least [¶ 0042] Manual open is a state in which a pushed amount of the operation switch 5a is within a constant range and automatic open is a state in which the pushed amount of the operation switch 5a exceeds the constant range. Manual close is a state in which a pulled amount of the operation switch 5a is within a constant range and automatic close is a state in which the pulled amount of the operation switch 5a exceeds the constant range. The operation unit 5 inputs three logic signals, open signal, close signal and automatic signal, which change according to the operation state of the operation switch 5a, to the control unit 2. The control unit 2 determines the operation state of the operation switch 5a from the three logic signals of open signal, close signal, and automatic signal.)
Thus, Howie in view of Takahara disclose a system for controlling a vehicle window using a switch and control unit for generating and receiving signals to close the window by a predetermined amount, as stated above in claim 17. Takahashi teaches a system for closing the vehicle window where the switch is turned on regardless of the switch operation amount.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howie in view of Takahara to incorporate the teachings of Takahashi for closing the vehicle window where the switch is turned on regardless of the switch operation amount. Doing so allows for easier and more predictable operation of the vehicle window.

Regarding claim 20 as best understood, Howie in view of Takahara disclose the invention as stated above in claim 17. Howie in view of Takahara fail to explicitly disclose a system that closes the vehicle window based on the first signal by the predetermined amount which is less than the certain amount with the same switch operation as the certain switch operation.
However, Takahashi teaches the vehicle window control system according to claim 17, wherein the second computer closes the vehicle window based on the first signal by the predetermined amount which is less than the switch operated amount with the first switch operation (see at least [¶ 0042] Manual open is a state in which a pushed amount of the operation switch 5a is within a constant range and automatic open is a state in which the pushed amount of the operation switch 5a exceeds the constant range. Manual close is a state in which a pulled amount of the operation switch 5a is within a constant range and automatic close is a state in which the pulled amount of the operation switch 5a exceeds the constant range. The operation unit 5 inputs three logic signals, open signal, close signal and automatic signal, which change according to the operation state of the operation switch 5a, to the control unit 2. The control unit 2 determines the operation state of the operation switch 5a from the three logic signals of open signal, close signal, and automatic signal.)
Thus, Howie in view of Takahara disclose a system for controlling a vehicle window using a switch and control unit for generating and receiving signals to close the window, as stated above in claim 17. Takahashi teaches a system that closes the vehicle window based on the first signal by the predetermined amount which is less than the certain amount with the same switch operation as the certain switch operation.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howie in view of Takahara to incorporate further teachings of Takahashi to close the window to a certain amount more than the predetermined amount using a switch operation. Doing so allows for easier and more predictable operation of the vehicle window.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Howie in view of Takahara and Takahashi as applied to claim 17 above, and further in view of Iwasa.
Regarding claim 19 as best understood, Howie in view of Takahara and Takahashi disclose a vehicle window control system as stated above in claim 17, to generate and receiving a signal for controlling a vehicle window. Howie fails to explicitly disclose a system to determine if serial communication is working properly based on receiving the first and second signals or only receiving the first signal.
However, Iwasa teaches a system wherein the second computer prioritizes the second signal over the first signal when the second computer determines that the first computer works properly (see at least [0049] The communication failure detection unit 111 detects a communication failure that occurs in the first communication channel 60, which uses the software communication between the control device 100 and the main device 200. For example, the communication failure detection unit 111 determines that the communication failure occurs, when the communication control unit 101 has not received a signal for a predetermined time since the last time a signal was received, or when a predetermined time has passed without receiving a signal since the communication control unit 101 sent a predetermined signal to the main device 200.)
Thus, Howie in view of Takahara and Takahashi disclose a system for controlling a vehicle window through a window switch and computers based on signal generation and receiving. Iwasa teaches a system to determine if serial communication is working properly based on successful receiving of generated signals.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howie in view of Takahara and Takahashi to incorporate further teachings of Iwasa to check for serial . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668